SCOTT, J.
I concur with Mr. Justice LAUGHEIN as to the proper construction to be given to the will of. Eouis Gans, deceased. I am unable to concur however in his conclusion that the pecuniary or general legatees are entitled to interest upon the several sums payable to them as legacies. The general rule undoubtedly is that interest should be allowed upon such legacies from the expiration of one year after letters of administration or letters testamentary are issued.- The reason for this rule is that the statute gives to such legatees the right to receive their legacies at the expiration of that time, and, if the.estate is not then so far liquidated that payment can be made, the postponement of the time for payment is deemed to have been made for the .convenience or advantage of the estate. In all the cases in which this general rule has been applied the amount of the legacy has been fixed, or readily ascertainable, and .the delay in payment was not due to any question as to how much the legatee should receive. In the present case, under the construction of the will which we adopt, it could not be determined untjl the debts and expenses of administration were ascertained what would be the amounts of the general legacies, and at the same time and by the same computation it would likewise appear how much the residuary legatees would be entitled to receive. The legatees whose legacies were subject to diminution could have no right to demand payment of their legacies until the amount thereof had been determined, and the right to interest does not arise until the right to demand accrues. As to the general legacy which is not subject to diminution, I think that it is entitled to interest from the expiration of one year after the issue of letters to be paid out of the accrued income in the hands of the executors. The balance of that accrued interest which was not included in the valuation of the estate for the *983purposes of distribution should be divided pro rata between the residuary legatees and the general legatees whose legacies were liable to diminution.
MCLAUGHLIN and HOUGHTON, JJ„ concur.